Blattberg v 52 & 58-27th St., Jackson Hgts., Inc. (2017 NY Slip Op 04557)





Blattberg v 52 & 58-27th St., Jackson Hgts., Inc.


2017 NY Slip Op 04557


Decided on June 8, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2017

Tom, J.P., Sweeny, Andrias, Moskowitz, Manzanet-Daniels, JJ.


4207N 160383/15

[*1] Alan Blattberg, Plaintiff-Appellant,
v52 & 58-27th Street, Jackson Heights, Incorporated, Defendant-Respondent.


Alan Blattberg, New York, appellant pro se.
Moulinos & Associates LLC, New York (Peter Moulinos of counsel),
for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered July 27, 2016, which, inter alia, granted defendant's motion to vacate a default judgment, unanimously affirmed, without costs.
The affidavit of defendant cooperative apartment's president demonstrated a sufficient basis for personal knowledge, and otherwise made out a prima facie case on each prong for vacatur of the default judgment (cf. John v Arin Bainbridge Realty Corp., 147 AD3d 454 [1st Dept 2017]; CPLR 317).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 8, 2017
CLERK